Exhibit 10(ii)

Amendment to

Stanley Black & Decker, Inc.

2009 Long Term Incentive Plan

The Stanley Black & Decker, Inc. 2009 Long Term Incentive Plan is hereby
amended, effective October 13, 2011, by deleting Section 9 and replacing it with
the following:

Section 9. Change in Control

 

  (a) In the event of a Change in Control, unless otherwise determined by the
Committee or set forth in an Award Agreement or as provided in an individual
severance or employment agreement to which a Participant is a party, the
following acceleration, exercisability and valuation provisions will apply:

 

  (i) Upon a Change in Control, each then-outstanding Option and Stock
Appreciation Right will become fully vested and exercisable and the restrictions
applicable to each outstanding Award of Restricted Stock or Restricted Stock
Units, Performance Award, Dividend Equivalent or Other Stock-Based Award will
lapse and such Award will be fully vested (with any applicable performance goals
deemed to have been achieved at a target level as of the date of such vesting),
except to the extent that an award meeting the requirements of Section 9(a)(ii)
(a “Replacement Award”) is provided to the Participant holding such Award in
accordance with Section 4(b) of the Plan to replace or adjust such outstanding
Award (a “Replaced Award”).

 

  (ii)

An award meets the conditions of this Section 9(a)(ii) (and hence qualifies as a
Replacement Award) if (A) it is of the same type (e.g., stock option for Option,
restricted stock for Restricted Stock, restricted stock unit for Restricted
Stock Unit, etc.) as the Replaced Award, (B) it has a value at least equal to
the value of the Replaced Award, (C) it relates to publicly traded equity
securities of the Company or its successor in the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control, (D) if the Participant holding the Replaced Award is subject to U.S.
federal income tax under the Code, the tax consequences to such Participant
under the Code of the Replacement Award are not less favorable to such
Participant than the tax consequences of the Replaced Award, and (E) its other
terms and conditions are not less favorable to the Participant holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced



--------------------------------------------------------------------------------

  Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 9(a)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion. Without limiting the generality of the
foregoing, the Committee may determine the value of Awards and Replacement
Awards that are stock options by reference to either their intrinsic value or
their fair value.

 

  (iii) If the Participant terminates his or her employment for Good Reason, the
Participant is involuntarily terminated for reasons other than for Cause, or the
Participant’s employment terminates due to the Participant’s death or Disability
or Retirement, during the period of two years after a Change in Control (A) all
Replacement Awards held by the Participant will become fully vested and, if
applicable, exercisable and free of restrictions (with any applicable
performance goals deemed to have been achieved at a target level as of the date
of such vesting), and (B) all Options and Stock Appreciation Rights held by the
Participant immediately before such termination of employment that the
Participant also held as of the date of the Change in Control or that constitute
Replacement Awards will remain exercisable for not less than three years
following such termination of employment or until the expiration of the stated
term of such Option or Stock Appreciation Rights, whichever period is shorter
(provided, however, that if the applicable Award Agreement provides for a longer
period of exercisability, that provision will control).

 

  (b) For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if:

 

  (i) any Person, as hereinafter defined, is or becomes the Beneficial Owner, as
hereinafter defined, directly or indirectly, of securities of the Company, as
hereinafter defined, (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of subsection
(iii) below; or

 

  (ii)

the following individuals cease for any reason to constitute a majority of the
number of Board directors then serving: individuals who, on October 13, 2011,
constitute the Board and any new Board director (other than a Board director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the Board directors
then still in office who either were Board directors on October 13, 2011 or
whose appointment, election



--------------------------------------------------------------------------------

  or nomination for election was previously so approved or recommended; or

 

  (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or

 

  (iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

  (c) Notwithstanding any provision of this Plan to the contrary, to the extent
an Award shall be deemed to be vested or earned, or to the extent the
restrictions applicable to an Awards shall be deemed to lapse, upon the
occurrence of a Change in Control and such Change in Control is not described by
Section 409A(a)(2)(A)(v) of the Code, then any resulting payment permitted by
this Section 9 that would be considered deferred compensation under Section 409A
of the Code will instead be made to the Participant on the 30th day following
the earliest of (i) the Participant’s “separation from service” with the Company
(determined in accordance with Section 409A of the Code), (ii) the date payment
otherwise would have been made in the absence of any provisions in this Plan to
the contrary (provided such date is permissible under Section 409A of the Code),
or (iii) the Participant’s death.

 

  (d) Solely for purposes of this Section 9, and notwithstanding anything to the
contrary in any other provision of this Plan, the following terms shall have the
following meanings:



--------------------------------------------------------------------------------

  (i) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act;

 

  (ii) “Company” shall mean Stanley Black & Decker, Inc.;

 

  (iii) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (A) the Company or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
and

 

  (iv) Unless otherwise specified in an applicable Employment Agreement, Change
in Control Severance Agreement, Change in Control Severance Plan or Award
Document:

 

  (A) “Cause” shall mean

 

  1. the willful and continued failure by the Participant to substantially
perform the Participant’s duties with the Company (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a notice of
termination for Good Reason by the Participant) that has not been cured within
thirty (30) calendar days after a written demand for substantial performance is
delivered to the Participant by the Company, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, or

 

  2. the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company or its Subsidiaries, monetarily or
otherwise.

For purposes of clauses (1) and (2) of this definition, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s act, or failure to act, was in the best interest of the
Company.

 

  (B) “Disability” shall have the meaning set forth in the applicable Award
Document;

 

  (C) “Good Reason” shall mean



--------------------------------------------------------------------------------

  1. a reduction by the Company in the Participant’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all senior
officers of the Company and all senior officers of any Person in control of the
Company;

 

  2. the relocation of the Participant’s principal place of employment to a
location more than thirty-five (35) miles from the Participant’s principal place
of employment immediately prior to the Change in Control or the Company’s
requiring the Participant to be based anywhere other than such principal place
of employment (or permitted relocation thereof) except for required travel on
the Company’s business to an extent substantially consistent with the
Participant’s present business travel obligations;

 

  3. the failure by the Company to pay to the Participant any portion of the
Participant’s current compensation or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) calendar days of the date such compensation is
due, unless such failure is cured within seven (7) calendar days of the
Company’s receipt of notice of non-payment from the Participant.

 

  (D) “Retirement” shall have the meaning set forth in the applicable Award
Document.